993 F.2d 1536
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles Randall FREEMAN, Petitioner-Appellant,v.Jeffrey CLEWER, Director, Cecil County Detention Center;Attorney General of the State of Maryland,Respondents-Appellees.
No. 93-6252.
United States Court of Appeals,Fourth Circuit.
Submitted:  May 3, 1993Decided:  May 28, 1993

Appeal from the United States District Court for the District of Maryland, at Baltimore.  William M. Nickerson, District Judge.  (CA-92-2041-WN)
Charles Randall Freeman, Appellant Pro Se.
John Joseph Curran, Jr., Attorney General, Mary Jennifer Landis, Assistant Attorney General, Baltimore, Maryland, for Appellees.
D.Md.
DISMISSED.
Before RUSSELL and HALL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Charles Randall Freeman appeals the magistrate judge's recommendation to the district court that Freeman's habeas petition, pursuant to 28 U.S.C. § 2254 (1988), be dismissed.  We dismiss the appeal for lack of jurisdiction because the recommendation is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.  R. Civ. P. 54(b);   Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The recommendation here appealed is neither a final order nor an appealable interlocutory or collateral order.   See Reynaga v. Cammisa, 971 F.2d 414, 416 (9th Cir. 1992).


2
We deny a certificate of probable cause to appeal and dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED